DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 19 is objected to because of the following informalities:  the phrase “the pixel defining layer covers the planar organic layer” is recited twice in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 9, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190164995 (Lee et al).
Concerning claim 1, Lee discloses a light emitting panel, including:

a transistor layer (110, 120, and 130), wherein the transistor layer is disposed on the substrate and disposed relative to the display area and the non-display area (Fig. 3);
an organic layer (141), wherein the organic layer is disposed on the substrate and disposed relative to the bending area (Fig. 3 [0109]); and
a wiring layer (240), wherein the wiring layer is disposed on the organic layer (Fig. 3); wherein
a vertical height of the organic layer is greater than a vertical height of the transistor layer (Fig. 3).
Considering claim 19, Lee discloses A light emitting panel, including:
a substrate (100), wherein the substrate comprises a display area (DA), a non-display area (NDA) and a bending area (BA) connecting the display area and the non-display area (Fig. 3);
a transistor layer (110, 120, and 130), wherein the transistor layer is disposed on the substrate and disposed relative to the display area and the non-display area (Fig. 3);
an organic layer (141), wherein the organic layer is disposed on the substrate and disposed relative to the bending area ([0109] and Fig. 3); and
a wiring layer (240), wherein the wiring layer is disposed on the organic layer (Fig. 3); wherein
a vertical height of the organic layer is greater than a vertical height of the transistor layer (Fig. 3), wherein a planar organic layer (300) and a pixel defining layer (150) are further disposed on the transistor layer (Fig. 3), and the pixel defining layer covers the planar 
Continuing to claim 2, Lee discloses wherein the organic layer includes a first extending portion and a second extending portion, and an extending direction of the first extending portion is horizontally extended, and an extending direction of the second extending portion is vertically extended (Fig. 4A and [0110]).
Referring to claim 3, Lee discloses wherein a horizontal width of the first extending portion is greater than a horizontal width of the second extending portion such that the first extending portion and the second extending portion form a resisting structure (Fig. 4A, note that the upper portion of layer 141 extends wider than the opening formed thus providing a horizontal portion over the substrate).
Regarding claim 4, Lee discloses wherein the resisting structure and the transistor layer are against each other (Fig. 3).
Pertaining to claim 8, Lee discloses wherein a planar organic layer (300) and a pixel defining layer (150) are further disposed on the transistor layer, and the pixel defining layer covers the planar organic layer (Fig. 3).
As to claim 9, Lee discloses wherein the substrate is made of a flexible material, and a pixel area is disposed in the substrate ([0070]).

Claim(s) 1-4, 6-9, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by US 10665617 (Cho et al).
Concerning claim 1, Cho discloses a light emitting panel, including:

a transistor layer (BRL, BFL, and 10-40), wherein the transistor layer is disposed on the substrate and disposed relative to the display area and the non-display area (Fig. 5O);
an organic layer (50), wherein the organic layer is disposed on the substrate and disposed relative to the bending area (Fig. 5O and col. 16 lines 40-45); and
a wiring layer (DL), wherein the wiring layer is disposed on the organic layer (Fig. 5O and col. 19 lines 64-67); wherein
a vertical height of the organic layer is greater than a vertical height of the transistor layer (Fig. 5O).
Considering claim 19, Cho discloses A light emitting panel, including:
a substrate (BL), wherein the substrate comprises a display area (PXA), a non-display area (NPXA) and a bending area (BA) connecting the display area and the non-display area (Fig. 5O and Fig. 6 note that Fig. 6 shows the boundaries of the NPXA that are found in Fig. 5);
a transistor layer (BRL, BFL, and 10-40), wherein the transistor layer is disposed on the substrate and disposed relative to the display area and the non-display area (Fig. 5O);
an organic layer (50), wherein the organic layer is disposed on the substrate and disposed relative to the bending area (Fig. 5O and col. 16 lines 40-45); and
a wiring layer (DL), wherein the wiring layer is disposed on the organic layer (Fig. 5O and col. 19 lines 64-67); wherein
a vertical height of the organic layer is greater than a vertical height of the transistor layer (Fig. 5O), wherein a planar organic layer (OLED) and a pixel defining layer (PDL) are 
Continuing to claim 2, Cho discloses wherein the organic layer includes a first extending portion and a second extending portion, and an extending direction of the first extending portion is horizontally extended, and an extending direction of the second extending portion is vertically extended (Fig. 5O).
Referring to claim 3, Cho discloses wherein a horizontal width of the first extending portion is greater than a horizontal width of the second extending portion such that the first extending portion and the second extending portion form a resisting structure (Fig. 5O, note that the upper portion of layer 50 extends wider than the opening formed thus providing a horizontal extending portion over the substrate).
Regarding claim 4, Cho discloses wherein the resisting structure and the transistor layer are against each other (Fig. 5O).
Pertaining to claim 6, Cho discloses further including a thin film transistor, wherein the thin film transistor (T1 and T2) is disposed in the transistor layer (Fig. 5O);
wherein the transistor layer further includes a barrier layer (BRL), a buffer layer (BFL), a first gate insulating layer (10), a second gate insulating layer (20) and an interlayer dielectric layer (30 and 40) which are sequentially stacked from bottom to top; one end of the thin film transistor is connected to the buffer layer (Fig. 5O), and another end of the thin film transistor sequentially penetrates the first gate insulating layer, the second gate insulating layer and the interlayer dielectric layer (Fig. 5O).
As to claim 7, Cho discloses wherein a first gate (UE) is disposed on the second gate insulating layer, and a second gate (GE2) is disposed on the interlayer dielectric layer.
Concerning claim 8, Cho discloses wherein a planar organic layer (OLED) and a pixel defining layer (PDL) are further disposed on the transistor layer, and the pixel defining layer covers the planar organic layer (Fig. 5O).
Considering claim 9, Cho discloses wherein the substrate is made of a flexible material, and a pixel area is disposed in the substrate (col. 9 lines 41-52).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190164995 (Lee et al).
Continuing to claim 5, Lee discloses forming the organic layer.
Lee does not disclose wherein the vertical height of the organic layer is 0.3 to 0.7 micrometers.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform 
Therefore absent evidence that the claimed dimensions of the organic layer would cause the device of Lee to perform differently it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the vertical height of the organic layer based on device design.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10665617 (Cho et al).
Continuing to claim 5, Cho discloses forming the organic layer.
Cho does not disclose wherein the vertical height of the organic layer is 0.3 to 0.7 micrometers.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore absent evidence that the claimed dimensions of the organic layer would cause the device of Cho to perform differently it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the vertical height of the organic layer based on device design.

Claims 10-14, 17, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190164995 (Lee et al) in view of US 20180033830 (Kim et al).
Referring to claim 10, Lee discloses a light emitting panel comprising:
a substrate (100), wherein the substrate comprises a display area (DA), a non-display area (NDA) and a bending area (BA) connecting the display area and the non-display area (Fig. 3);
a transistor layer (110, 120, and 130), wherein the transistor layer is disposed on the substrate and disposed relative to the display area and the non-display area (Fig. 3);
an organic layer (141), wherein the organic layer is disposed on the substrate and disposed relative to the bending area (Fig. 3 [0109]); and
a wiring layer (240), wherein the wiring layer is disposed on the organic layer (Fig. 3); wherein
a vertical height of the organic layer is greater than a vertical height of the transistor layer (Fig. 3).
	Lee does not disclose that the display device comprises a housing or that the light emitting panel is disposed in the housing. 
However, Kim discloses a bendable display device with light emitting members that includes a housing for the light emitting panel ([0063]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to from a housing around the light emitting panel because of its suitability for external protection for the panel.
Regarding to claim 11, Lee discloses wherein the organic layer includes a first extending portion and a second extending portion, and an extending direction of the first extending portion is horizontally extended, and an extending direction of the second extending portion is vertically extended (Fig. 4A and [0110]).
Pertaining to claim 12, Lee discloses wherein a horizontal width of the first extending portion is greater than a horizontal width of the second extending portion such that the first extending portion and the second extending portion form a resisting structure (Fig. 4A, note that the upper portion of layer 141 extends wider than the opening formed thus providing a horizontal portion over the substrate).
As to claim 13, Lee discloses wherein the resisting structure and the transistor layer are against each other (Fig. 3).
Concerning to claim 14, Lee discloses forming the organic layer.
Lee does not disclose wherein the vertical height of the organic layer is 0.3 to 0.7 micrometers.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore absent evidence that the claimed dimensions of the organic layer would cause the device of Lee to perform differently it would have been obvious to one of ordinary skill in 
Considering to claim 17, Lee discloses wherein a planar organic layer (300) and a pixel defining layer (150) are further disposed on the transistor layer, and the pixel defining layer covers the planar organic layer (Fig. 3).
Continuing to claim 18, Lee discloses wherein the substrate is made of a flexible material, and a pixel area is disposed in the substrate ([0070]).

Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10665617 (Cho et al) in view of US 20180033830 (Kim et al).
Referring to claim 10, Cho discloses a light emitting panel, including:
a substrate (BL), wherein the substrate comprises a display area (PXA), a non-display area (NPXA) and a bending area (BA) connecting the display area and the non-display area (Fig. 5O and Fig. 6 note that Fig. 6 shows the boundaries of the NPXA that are found in Fig. 5);
a transistor layer (BRL, BFL, and 10-40), wherein the transistor layer is disposed on the substrate and disposed relative to the display area and the non-display area (Fig. 5O);
an organic layer (50), wherein the organic layer is disposed on the substrate and disposed relative to the bending area (Fig. 5O and col. 16 lines 40-45); and
a wiring layer (DL), wherein the wiring layer is disposed on the organic layer (Fig. 5O and col. 19 lines 64-67); wherein
a vertical height of the organic layer is greater than a vertical height of the transistor layer (Fig. 5O).
Cho does not disclose that the display device comprises a housing or that the light emitting panel is disposed in the housing. 
However, Kim discloses a bendable display device with light emitting members that includes a housing for the light emitting panel ([0063]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to from a housing around the light emitting panel because of its suitability for external protection for the panel.
Regarding claim 11, Cho discloses wherein the organic layer includes a first extending portion and a second extending portion, and an extending direction of the first extending portion is horizontally extended, and an extending direction of the second extending portion is vertically extended (Fig. 5O).
Pertaining to claim 12, Cho discloses wherein a horizontal width of the first extending portion is greater than a horizontal width of the second extending portion such that the first extending portion and the second extending portion form a resisting structure (Fig. 5O, note that the upper portion of layer 50 extends wider than the opening formed thus providing a horizontal extending portion over the substrate).
As to claim 13, Cho discloses wherein the resisting structure and the transistor layer are against each other (Fig. 5O).
Concerning claim 14, Cho discloses forming the organic layer.
Cho does not disclose wherein the vertical height of the organic layer is 0.3 to 0.7 micrometers.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore absent evidence that the claimed dimensions of the organic layer would cause the device of Cho to perform differently it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the vertical height of the organic layer based on device design.
Considering claim 15, Cho discloses further including a thin film transistor, wherein the thin film transistor (T1 and T2) is disposed in the transistor layer (Fig. 5O);
wherein the transistor layer further includes a barrier layer (BRL), a buffer layer (BFL), a first gate insulating layer (10), a second gate insulating layer (20) and an interlayer dielectric layer (30 and 40) which are sequentially stacked from bottom to top; one end of the thin film transistor is connected to the buffer layer (Fig. 5O), and another end of the thin film transistor sequentially penetrates the first gate insulating layer, the second gate insulating layer and the interlayer dielectric layer (Fig. 5O).
Continuing to claim 16, Cho discloses wherein a first gate (UE) is disposed on the second gate insulating layer, and a second gate (GE2) is disposed on the interlayer dielectric layer.
Referring to claim 17, Cho discloses wherein a planar organic layer (OLED) and a pixel defining layer (PDL) are further disposed on the transistor layer, and the pixel defining layer covers the planar organic layer (Fig. 5O).
Regarding claim 18, Cho discloses wherein the substrate is made of a flexible material, and a pixel area is disposed in the substrate (col. 9 lines 41-52).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        09/29/21